DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Maybee et al. (US Pub. No. 2018/0196831 A1).
In respect to Claim 1, Maybee teaches:
a method comprising: storing snapshot data, of a snapshot of a file system of a computing device, into slots of an object, wherein a slot represents a unit of data of an object file system defined for an object store remotely accessible to the computing device; (Maybee teaches [0043] snapshots stored as blocks within an object store.)
creating a metafile mapping block numbers, used by the computing device to reference the snapshot data, to cloud block numbers representing portions of the snapshot data stored within the slots of the object; 
storing the object into the object store; and utilizing the metafile to incrementally store snapshots of the file system within objects of the object store (Maybee teaches [0043] storage of snapshot data within an object store.)
As per Claim 2, Maybee teaches:
utilizing the metafile to store incremental snapshot data within a second object of the object store (Maybee [0043])
As per Claim 3, Maybee teaches:
wherein the incremental snapshot data corresponds to a difference between the snapshot and a second snapshot of the file system (Maybee teaches [0127] second cloud object storage.)
As per Claim 4, Maybee teaches:
storing a plurality of snapshots, maintained by the computing device, within objects stored in the object store (Maybee [0043, 0126])
As per Claim 5, Maybee teaches:
identifying a snapshot of the plurality of snapshots using a snapinfo object (Maybee teaches [0043] utilization of a snapshot reference.)
As per Claim 8, Maybee teaches:
maintaining the object as a logical representation of the snapshot, wherein the snapshot data is accessible through the object by traversing the data structure (Maybee [0043])
As per Claim 9, Maybee teaches:
storing copied snapshots, representing logical data of snapshots maintained by the computing device, as objects within the object store (Maybee [0043])

wherein the objects are deduplicated with respect to other objects stored within the object store (Maybee [0042])
As per Claim 11, Maybee teaches:
wherein the objects retain, while stored within the object store, compression used by the computing device for the snapshots (Maybee [0060])
As per Claim 12, Maybee teaches:
populating the object with an object header comprising a slot context for slots within the object (Maybee [0058, 0062])
As per Claim 13, Maybee teaches:
wherein the slot context comprises a compression type, a start offset of slots, a logical data length, normalization data, decoding information, and a compressed data length (Maybee teaches [0037, 0039])
As per Claim 14, Maybee teaches:
wherein the slot context is used to access compressed snapshot data, compressed by the computing device, stored within the object (Maybee [0040])
In respect to Claim 15, Maybee teaches:
a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: store snapshot data, of a snapshot of a file system of a computing device, into slots of an object, wherein a slot represents a unit of data of an object file system defined for an object store remotely accessible to the computing device; 
create a metafile mapping block numbers, used by the computing device to reference the snapshot data, to cloud block numbers representing portions of the snapshot data stored within the slots of the object; (Maybee teaches [0008] mapping of data within an object.)
store the object into the object store; and utilize the metafile to incrementally store snapshots of the file system within objects of the object store (Maybee teaches [0043] storage of snapshot data within an object store.)
As per Claim 16, Maybee teaches:
perform an on-demand restore of a portion of the snapshot data within the object to a target computing device (Maybee [0112])
As per Claim 17, Maybee teaches:
wherein the snapshot data of the snapshot is stored within a plurality of objects of the object store (Maybee [0043])
As per Claim 18, Maybee teaches:
perform an on-demand restore of a portion of the snapshot data to a target computing device (Maybee [0112])
As per Claim 19, Maybee teaches:
free the object from storage within the object store based upon a determination that the object comprises the snapshot data of the snapshot deleted by the computing device (Maybee [0162])
In respect to Claim 20, Maybee teaches:
a computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: store snapshot data, of a snapshot of a file system of a computing device, into slots of an object, wherein a slot represents a unit of data of an object file system defined for an object store remotely accessible to the computing device; (Maybee teaches [0043] snapshots stored as blocks within an object store.)
create a metafile mapping block numbers, used by the computing device to reference the snapshot data, to cloud block numbers representing portions of the snapshot data stored within the slots of the object; (Maybee teaches [0008] mapping of data within an object.)
store the object into the object store; and utilize the metafile to incrementally store snapshots of the file system within objects of the object store (Maybee teaches [0043] storage of snapshot data within an object store.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maybee in view of SWALLOW et al. (US Pub. No. 2018/0124174 A1).
As per Claim 6, Maybee does not explicitly disclose:
wherein the snapinfo object is assigned a unique generation number 


wherein the snapinfo object is assigned a unique generation number (Swallow teaches [250] a sequence number for data blocks within an object.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Swallow into the system of Maybee.  One of ordinary skill in the art would have motivated to provide a system for data management allowing innovative techniques for managing data growth by migrating data to lower-cost storage over time, reducing redundant data, and pruning lower priority data.
As per Claim 7, Maybee does not explicitly disclose:
representing the snapshot data within the object as a data structure comprising a plurality of nodes, wherein nodes of the data structure are represented by cloud block numbers, wherein a cloud block number of a node comprises a sequence number used to uniquely identify the object and a slot number of a slot comprising a portion of the snapshot data represented by the node
However, Swallow teaches:
representing the snapshot data within the object as a data structure comprising a plurality of nodes, wherein nodes of the data structure are represented by cloud block numbers, wherein a cloud block number of a node comprises a sequence number used to uniquely identify the object and a slot number of a slot comprising a portion of the snapshot data represented by the node (Swallow teaches [250] a sequence number for data blocks within an object.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Swallow into the system of Maybee.  One 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 13, 2021